DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Solotko (US Publication Number 2014/0152869 A1) teaches social overlay visualization techniques may utilize a separate signal broadcasting device employed as a peripheral to a mobile device, which has the advantage of cross-platform compatibility and the ability to be employed with a broad range of mobile platforms and confer to those platforms the ability to broadcast identity, social data, and application state data to nearby observers.
However, the closest prior art of record does not disclose “performing a live scanning of the user’s surroundings with the camera to detect a location of a member of a group, which the user is a member of, the group member having their own mobile device having the application for visually connecting people; determining what the camera points to during the live scanning using the orientation sensor and the location sensor; and, if the group member is detected during the live scanning of the surroundings with the camera due to the group member having a location corresponding with a point in a direction the camera points to at a particular moment during the live scanning, displaying on the display a live image of the surroundings as 
Dependent claims 2-6 are allowable as they depend from an allowable base independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have 
/HILINA K DEMETER/Primary Examiner, Art Unit 2674